NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               E2INTERACTIVE, INC.,
                     Appellant

                           v.

           BLACKHAWK NETWORK, INC.,
                      Appellee
               ______________________

                      2016-1775
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board, in No. 95/001,464.
                  ______________________

                Decided: May 11, 2017
                ______________________

   ROBIN L. MCGRATH, Duane Morris, LLP, Atlanta, GA,
argued for appellant.

    ORION ARMON, Cooley LLP, Broomfield, CO, argued
for appellee. Also represented by JANNA FISCHER, BRIAN
EUTERMOSER; EAMONN GARDNER, KEVIN JAMES ZIMMER,
San Diego, CA.
                 ______________________

Before LOURIE, REYNA, and CHEN, Circuit Judges.
2          E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



LOURIE, Circuit Judge.
    e2Interactive, Inc. (“e2”) appeals from a decision of
the U.S. Patent and Trademark Office (“PTO”) Patent
Trial and Appeal Board (“Board”) affirming the Examin-
er’s rejection, in an inter partes reexamination, of claims
1–14, 16–25, and 27–68 of U.S. Patent 7,578,439 (“the
’439 patent”) as unpatentable under 35 U.S.C. § 103. See
Blackhawk Network, Inc. v. e2Interactive, Inc., No. 2015-
004983, 2015 Pat. App. LEXIS 11726 (P.T.A.B. Dec. 21,
2015); J.A. 2–32 (“Decision”). Because the Board did not
err in concluding that the claims of the ’439 patent would
have been obvious over the cited references, we affirm.
                      BACKGROUND
    e2 owns the ’439 patent, which is directed to a securi-
ty check for Stored Value Card (“SVC”) transactions. See
’439 patent Abstract. SVCs—for example, gift cards,
prepaid long distance cards, etc.—contain data relating to
services and/or products for which the cost has been
prepaid. See, e.g., id. col. 1 ll. 33–58. The ’439 patent
purports to distinguish over the prior art by including, as
a security check, a determination whether the terminal
sending a transaction request has the authority to request
the particular type of transaction being requested. See id.
Abstract. All independent claims of the ’439 patent
require: “determining if the requesting terminal is author-
ized to request the requested transaction type for the
[SVC]” (the “Determining Step”). See, e.g., id. col. 15 ll.
18–20 (emphasis added). Independent claim 1 is illustra-
tive and reads as follows:
        A computer-implemented method for pro-
    cessing a stored-value card transaction request in
    a card data management system having a central
    processor in communication with a plurality of
    point-of-sale terminals over a communications
    network, each of the one or more terminals having
    a unique terminal identifier and being associated
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.          3



    with a location and a prepaid card merchant, the
    central processor being in communication with a
    database having stored therein a plurality of card
    records, each card record containing data associ-
    ated with a stored-value card distributed to a pre-
    paid card merchant for further distribution to
    purchasers at a location controlled by the prepaid
    card merchant, the method comprising:
        receiving the stored-value card transac-
            tion request from a requesting termi-
            nal, the requesting terminal being one
            of the plurality of point-of-sale termi-
            nals, the transaction request compris-
            ing
            a requesting terminal identifier,
            a card identifier assigned to a
            stored value card, and
            information indicative of a re-
            quested transaction type;
        determining if the requesting terminal is
            authorized to request the requested
            transaction type for the stored value
            card;
        responsive to a determination that the re-
            questing terminal is authorized to re-
            quest the requested transaction type,
            initiating the requested transaction;
            and
        transmitting a request response to the re-
            questing terminal.
Id. col. 14 ll. 65–col. 15 l. 24 (emphases added).
   Blackhawk Network, Inc. (“Blackhawk”) filed a re-
quest for an inter partes reexamination of the ’439 patent,
which the PTO granted on some, but not all, of the
4           E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



grounds. During the reexamination, the Examiner reject-
ed claims 1–14, 16–25, 27–29, and newly added claims
30–68 of the ’439 patent as obvious over various combina-
tions of three primary references—U.S. Patent 5,903,633
to Lorsch (“Lorsch”), U.S. Patent 6,000,608 to Dorf
(“Dorf”), and U.S. Patent 5,732,136 to Murphree (“Mur-
phree”)—with two secondary references, Schlafly and ISO
8583. See, e.g., Decision, 2015 Pat. App. LEXIS 11726, at
*9. The Examiner found that each of the three primary
references discloses all limitations of the challenged
claims except for the Determining Step, and that the
Determining Step is disclosed by each of the secondary
references. See id. e2 appealed to the Board, arguing
that the Examiner interpreted the claim language too
broadly and thus erroneously determined that the sec-
ondary references teach the Determining Step. See id.
     The Board affirmed the Examiner’s rejection of claims
1–14, 16–25, and 27–68 as obvious. In its appeal to the
Board, e2 challenged the Examiner’s interpretation of the
claim language, specifically the term “transaction type”
found in the Determining Step limitation. See id. at *10.
Consequently, the Board first construed “transaction
type” and then found that, under its construction, both
Schlafly and ISO 8583 teach the Determining Step. See
id. at *32, *41.
    The ’439 patent provides four examples of “transac-
tion type[s]”: (1) “activation” (activating a card at the time
of sale of the card by, for example, setting the value of the
card); (2) “deactivation” (deactivating the card so that it
cannot be used if, for example, it is stolen); (3) “recharge”
(a.k.a., “reloading” or “incrementation,” adding value to
the card); and (4) “redemption” (reclaiming the value of
the card as part of a purchase by the card holder). ’439
patent col. 1 ll. 28–29, col. 5 ll. 1–4.
   Before the Board, e2 argued that an authorization
based on “transaction type” must be agnostic to the target
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.           5



of the transaction—i.e., it must not consider whether, for
example, the transaction is for goods versus services,
sporting goods versus electronics, etc.—because “transac-
tion type” connotes “more transcendent categories of
transactions,” as evidenced by the four examples provided
in the ’439 patent disclosure—activation, deactivation,
recharge, and redemption. Decision, 2015 Pat. App.
LEXIS 11726, at *22. For example, e2 asserted, because
the ’439 patent describes “redemption” as a different
“transaction type” than “activation,” a redemption for
goods would be the same “transaction type” as a redemp-
tion for services.
    The Board rejected e2’s argument, concluding that,
under the broadest reasonable interpretation, no disclo-
sure in the ’439 patent constitutes either an express
definition of “transaction type” or a clear disclaimer of a
“transaction type” authorization “that is, in some fashion,
based on the target of the transaction.” Id. at *13–14.
Rather, the Board explained, the patent itself “at least
implies or renders obvious” that “transaction type” impli-
cates the target of the transaction because it “strains the
imagination” to envision something an SVC card could be
used to redeem “other than some sort of good or service.”
Id. at *14–15. Therefore, the Board determined, the ’439
patent’s disclosure that “redemption” is an example of a
“transaction type” seems to be “inherently synonymous”
with a statement that “one example of a transaction type
is a redemption for a good or service.” Id. Thus, the
Board concluded that an authorization of “redemption
transaction types” “implicitly entails, or at least suggests”
a determination that “implicates the target of the transac-
tion.” Id. at *16 (emphasis added).
    In addition to the ’439 patent disclosure, the Board re-
lied on extrinsic evidence to construe “transaction type”—
namely, the testimony of Blackhawk’s expert, Ms. Lori
Breitzke. See id. at *23–24. Ms. Breitzke’s declaration in
turn relied upon several extrinsic sources, including the
6          E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



“EMV ’96 Specification,” 1 and explained that a skilled
artisan would understand that “a purchase transaction
for domestic goods is of a different transaction type than a
purchase transaction for international goods.” Id. at *23
(internal quotation marks omitted). The Board cited
Table A2 of the EMV ’96 Specification, which set forth
separate codes for, inter alia, the following categories of
purchase transactions: “domestic goods, international
goods, domestic services, international services, domestic
cash transactions, and international cash transactions.”
Id. at *24. Thus, the Board concluded, the ’439 patent’s
disclosed examples of “activation,” “deactivation,” “re-
charge,” and “redemption” are just that—examples—and
authorization of “redemption transaction types” may
distinguish even more specifically, for example, between
goods versus services, or among goods, to distinguish
domestic goods versus international goods, and so forth.
See id. at *16, *24.
    Thus, the Board construed a “transaction type” au-
thorization, as performed in the Determining Step, to be
“any authorization determination that is more general
than an authorization determination would need to be in
order to authorize a specific transaction.” Id. at *17
(emphasis added). The Board, paraphrasing its construc-
tion, explained that an authentication based on “transac-
tion type” must be merely “broader than, or generic to, a
specific transaction authorization.” Id. at *26 (emphasis
added). The Board elaborated further that any authoriza-
tion constitutes an authorization based on transaction
type, for purposes of the Determining Step, so long as the
“authorization of the underlying specific transaction,



    1   EMV ’96 Integrated Circuit Card Terminal Speci-
fication for Payment Systems, Europa International S.A.,
MasterCard International Inc., and Visa International
Service Association, Version 3.1.1 (May 31, 1998).
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.          7



itself, would require further determinations, such as
whether the requester is authorized to use the card,
whether the requester is authorized to request the trans-
action (e.g., age-restricted transaction), or whether the
account has adequate funds or credit.” Id. (emphasis
added).
    The Board then determined that, under its construc-
tion of “transaction type,” both secondary references—
Schlafly and ISO 8583—teach the Determining Step.
    Schlafly is directed to individual, portable data termi-
nals that allow users to order goods and/or services. e2
argued that Schlafly does not teach the Determining Step
because it fails to describe or suggest a determination
based on the type of transaction. Rather, e2 asserted,
Schlafly teaches that goods and services can be ordered
through use of a code corresponding to the desired good or
service and, as such, teaches making a determination
based only on the target of the transaction, rather than
the transaction type. The Board rejected e2’s argument
based on Schlafly’s teaching that the target of the trans-
action can be “entire categories or classes of goods and
services, as opposed to just specific goods and services.”
Id. at *28–29. Thus, the Board found that Schlafly “dis-
close[s] codes that are used to authorize a terminal for
transaction types—not just particular transactions.” Id.
at *29–30 (emphasis in original).
     ISO 8583 is an international standard for the ex-
change of electronic messages relating to financial trans-
actions, which includes Code 120: “transaction not
permitted to terminal.” Although ISO 8583 does not
disclose what type of actions may result in a Code 120
message, the Board found that a skilled artisan would
understand that the messages taught by ISO 8583 are
issued “in response to the preceding occurrence of process-
es, transactions, or events” and, as such, ISO 8583 teaches
how to format messages that are exchanged “in response
8          E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



to various transaction determinations being made.” Id. at
*35–36 (emphasis in original). The Board noted that e2
had not “proffered any reasonable suggestions for why
else the codes would be sent.” Id. at *36.
    Furthermore, the Board found that e2 admitted that
ISO 8583 teaches the Determining Step. Before the
Board, e2 had proffered an illustration which it thought
would distinguish a situation prompting ISO 8583’s Code
120 message from a determination based on transaction
type. Specifically, e2 offered the example of a person
attempting to use an Amex® card at a terminal that only
accepts Visa® cards. e2 argued that such a transaction
request could result in a Code 120 message—“transaction
not permitted to terminal”—but the reason would not be
because of failure to authorize the transaction type; ra-
ther, the Code 120 message would indicate failure to
authorize the card or the terminal, no matter what trans-
action type it was attempting to use the card for—
redemption, activation, etc. Under its construction of
“transaction type,” the Board considered a determination
distinguishing Amex® cards from Visa® cards to be a
determination based on “transaction type.” Thus, the
Board found that e2’s proffered example, where it conced-
ed that such a transaction request could result in a Code
120 message, to be an admission that ISO 8583’s Code
120 teaches, or at least renders obvious, a determination
based on “transaction type,” i.e., the Determining Step.
    e2 timely appealed to this court.            We   have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                       DISCUSSION
    We review the Board’s legal determinations de novo,
In re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
Board’s factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). A finding is supported by substan-
tial evidence if a reasonable mind might accept the evi-
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.           9



dence to support the finding. Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938). Obviousness is a ques-
tion of law, based on underlying factual findings, includ-
ing what a reference teaches, whether a person of
ordinary skill in the art would have been motivated to
combine references, and any relevant objective indicia of
nonobviousness. Apple Inc. v. Samsung Elecs. Co., 839
F.3d 1034, 1047–48, 1051 (Fed. Cir. 2016) (en banc).
    On appeal, e2 argues that the Board: (1) misinter-
preted “transaction type,” as recited in the Determining
Step; (2) erroneously concluded that the secondary refer-
ences—Schlafly and ISO 8583—teach the Determining
Step; and (3) erred in finding that there would have been
a motivation to combine the secondary references with the
primary references. Because e2 premises all of its argu-
ments regarding the secondary references on its proposed
construction of “transaction type,” a conclusion by this
court affirming the Board’s construction would render
moot those arguments. Thus, we will first discuss the
Board’s construction of “transaction type.”
                              I
    We first consider whether the Board erred in constru-
ing a “transaction type” authorization, as performed in
the Determining Step, as: (1) “any authorization determi-
nation that is more general than an authorization deter-
mination would need to be in order to authorize a specific
transaction”; and/or (2) any authorization that is merely
“broader than, or generic to, a specific transaction authori-
zation.” Decision, 2015 Pat. App. LEXIS 11726, at *17,
*26 (emphases added).
    Claim construction is an issue of law that may involve
underlying factual considerations. Teva Pharm. USA,
Inc. v. Sandoz, Inc., 135 S. Ct. 831, 838 (2015). We review
the Board’s ultimate construction de novo, and any under-
lying factual determinations for substantial evidence.
SightSound Techs., LLC v. Apple Inc., 809 F.3d 1307,
10         E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



1316 (Fed. Cir. 2015). In inter partes reexamination
proceedings, claims are given their “broadest reasonable
interpretation” (“BRI”) consistent with the specification.
In re Rambus, Inc., 753 F.3d 1253, 1255 (Fed. Cir. 2014).

     e2 argues that the ’439 patent provides an exhaustive
number of embodiments and that, in all of them, the
“transaction type” authorization distinguishes among
(1) activation,   (2) deactivation,    (3) recharge,   and
(4) redemption. Thus, e2 argues, although it does not
suggest that we import the limitation of dependent claim
2 (requiring the “transaction type” to be one of those four
types) into claim 1, the provided examples show that
“transaction type” is a more “transcendent categor[y] of
transactions” being requested—specifically, it refers to
“the action being requested on an SVC.” Decision, 2015
Pat. App. LEXIS 11726, at *22; Appellant’s Br. 29. e2
contends that “transaction type” authorizations, as taught
by the ’439 patent, are “all or nothing propositions” that
do not take into account the “transactional details such as
SVC type or product/service acquired.” Appellant’s Br.
34–35.

    Blackhawk responds that the Board’s construction
was correct for at least three reasons. First, Blackhawk
contends, the doctrine of claim differentiation requires
that the scope of “transaction type[s]” covered by claim 1
be broader than that of dependent claim 2, which specifies
that the “transaction type” is one of four types—
activation, deactivation, recharge, or redemption. Second,
Blackhawk continues, the written description describes
only exemplary embodiments that should not be read into
claim 1. Third, Blackhawk points to extrinsic evidence
supporting the Board’s construction—specifically Ms.
Breitzke’s declaration—and argues that the Board’s
reliance on it was based on substantial evidence.
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.           11



     We agree with Blackhawk that the Board correctly
construed “transaction type,” as recited in the Determin-
ing Step. Under the BRI standard, the ’439 patent’s
disclosure is broad enough to include within a “transac-
tion type” authorization more nuanced distinctions than
just “the action being requested on the SVC,” such as
redemption of goods versus redemption of services. The
patent contains no express definition of “transaction
type,” and dependent claim 2, limiting “transaction type”
to one of four types, implies that “transaction type” as
recited in claim 1 comprehends a broader scope of distinc-
tions. See, e.g., SanDisk Corp. v. Kingston Tech. Co., 695
F.3d 1348, 1361 (Fed. Cir. 2012) (stating that “[w]here, as
here, the sole difference between the independent claim
and the dependent claims is the limitation that one party
is trying to read into the independent claim, the doctrine
of claim differentiation is at its strongest” (internal quota-
tion marks omitted)).

    e2 argues that “transaction type” is “the action being
requested on an SVC (e.g., redemption)” and that “the
details of the transaction are not a part of the transaction
type.” Appellant’s Br. 32 (emphasis added). Indeed, it is
clear from the dependent claims of the ’439 patent that
certain details of the transaction are not a part of the
“transaction type” authorization. For example, dependent
claim 10, which indirectly depends from claim 1, adds
another “determining” step wherein the transaction is
further authorized by ensuring that the SVC card con-
tains sufficient funds for the transaction (by comparing
the “stored value” on the SVC card to the “purchase
amount”). ’439 patent col. 16 ll. 1–11. Thus, e2 correctly
asserts that certain “details of the transaction” are not
included in “transaction type.” Appellant’s Br. 32.

    However, the Board’s construction—i.e., that a
“transaction type” authorization is one that is “broader
than, or generic to, a specific transaction authorization”—
12          E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.



ensures that those additional “details” are not included in
the “transaction type” authorization, because they would
fall under the “specific transaction authorization.” In
other words, the sufficient funds authorization of claim 10
would be considered the “specific transaction authoriza-
tion” under the Board’s construction. We see no error in
that conclusion.

     Furthermore, although the patent’s many embodi-
ments disclose only four “transaction type[s]”—activation,
deactivation, recharge, and redemption—the patent
repeatedly reminds us that those examples are non-
limiting. See, e.g., ’439 patent col. 4 ll. 32–33 (“an embod-
iment of the invention”); id. col. 5 l. 48 (“[i]n an exemplary
scenario”); id. col. 5 l. 66 (“in another exemplary scenar-
io”); id. col. 10 ll. 13–14. (“include[s] but [is] not limited
to [activation, deactivation, recharge, and redemption]”);
id. col. 10 l. 41 (“an exemplary method”); id. col. 14 ll. 53–
58 (“Many embodiments and adaptations of the present
invention . . . as well as many variations, modifications,
and equivalent arrangements, will be apparent from or
reasonably       suggested     by    the     present    inven-
tion . . . without departing from the substance or scope of
the invention.”); id. col. 14 ll. 59–63 (“While the foregoing
illustrates and describes exemplary embodiments of this
invention, it is to be understood that the invention is not
limited to the construction disclosed herein. The inven-
tion can be embodied in other specific forms without
departing from the spirit or essential attributes.”).

    Thus, because the patent teaches that the “invention
could be embodied in various ways,” Rexnord Corp. v.
Laitram Corp., 274 F.3d 1336, 1345 (Fed. Cir. 2001)
(internal quotation marks omitted), we conclude that the
disclosed embodiments are exemplary only and are non-
limiting to the scope of “transaction type,” as recited in
the Determining Step. See id. (holding that the claims
were not limited to a disclosed embodiment where “[t]he
E2INTERACTIVE, INC.   v. BLACKHAWK NETWORK, INC.             13



inventor was careful to consistently use phrases through-
out the written description such as: ‘[i]n one embodi-
ment . . . ,’ ‘[b]efore one embodiment . . .’ , ‘of other
embodiments . . . ’, ‘of a preferred embodiment . . .’, or ‘[i]n
the particular embodiment . . . ’” and included a disclaim-
er that “‘it is to be understood that the invention is not
limited in its application to the details of construction and
the arrangements of components set forth in the following
description or illustrated in the drawings’”).

    Because the ’439 patent disclosure does not expressly
define “transaction type” or clearly disclaim a “transaction
type” authorization that considers the target of the trans-
action, the Board considered extrinsic evidence for further
clarification, which was within its discretion to do. See
Phillips v. AWH Corp., 415 F.3d 1303, 1319 (Fed. Cir.
2005) (en banc) (holding that “because extrinsic evidence
can help educate the court regarding the field of the
invention and can help the court determine what a person
of ordinary skill in the art would understand claim terms
to mean, it is permissible for the district court in its sound
discretion to admit and use such evidence” (emphasis
added)).

    The Board’s reliance on extrinsic evidence—Ms.
Breitzke’s declaration—was a factual determination that
warrants deference on review. See Teva, 135 S. Ct. at
838. The Board cited a table of the EMV ’96 Specification,
relied upon by Ms. Breitzke in her declaration, indicating
that separate codes should be used for various purchase
transactions—for example, domestic goods versus domes-
tic services—and interpreted the reference as teaching
that those categories constitute different purchase trans-
actions, i.e. different transaction types. See Decision,
2015 Pat. App. LEXIS 11726, at *24. Thus, the Board
concluded that, at least for “redemption transaction
types,” the transaction type can consider the target of the
transaction—for example, goods versus services. Id. We
14          E2INTERACTIVE, INC.    v. BLACKHAWK NETWORK, INC.



see no error in the Board’s reliance on the extrinsic evi-
dence, its factual findings relating to that evidence, or the
conclusion drawn from that evidence. e2 points to no
error in the Board’s analysis, other than to disagree with
its factual findings. But we do not “reweigh evidence on
appeal.” In re NTP, Inc., 654 F.3d 1279, 1292 (Fed. Cir.
2011). Thus, we conclude that the Board’s interpretation
of, and reliance on, Ms. Breitzke’s declaration was sup-
ported by substantial evidence.
                             II.

    e2 also argues on appeal that the Board erred in find-
ing that the secondary references teach the Determining
Step, and that there was motivation to combine the
primary references with the secondary references. How-
ever, all of e2’s arguments are predicated on its proposed
construction of “transaction type.” Because we affirm the
Board’s construction, we need not address e2’s arguments
regarding the teachings of the secondary references, or
their combinability with the primary references.

    We therefore affirm the Board’s conclusion that
claims 1–14, 16–25, and 27–68 of the ’439 patent would
have been obvious over the cited references.
                       CONCLUSION
    We have considered e2’s remaining arguments but
find them to be unpersuasive. For the foregoing reasons,
we affirm the decision of the Board.

                       AFFIRMED